       Case 2:19-cr-01715-RB Document 21 Filed 09/16/19 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA                      §
                                              §
VS.                                           §   CAUSE NO.: 19-CR-1715-RB
                                              §
JAMES CHISTOPHER BENVIE


                            FIRST UNOPPOSED MOTION TO
                              CONTINUE TRIAL SETTING

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, JAMES CRHISTOPHER BENVIE, Defendant, through his

attorney, Orlando Mondragon, hereby moves this Honorable Court to continue the jury

trial currently set for October 15, 2019. Defendant requests that the court issue an order

to continue the trial setting for 60 days.

        1.      Defendant is set for Jury Selection and Trial on October 15, 2019 at 9:00
                a.m.
        2.      Undersigned was appointed on August 13, 2019. Discovery was received
                on August 21, 2019. Defendant is at the halfway house in Albuquerque,
                New Mexico. There is a protective order concerning the discovery which
                prevents undersigned counsel from providing a copy of the discovery to
                the Defendant. Counsel has to schedule a time to travel to Albuquerque
                and review discovery with the Defendant and discuss all his options and
                defenses.
        3.      Counsel is still in negotiations and is requesting additional time to
                continue to review discovery and continue negotiations. Counsel needs
                additional time to adequately prepare for this case.
        4.      Undersigned has notified Attorney Renee Camacho, and she does not
                oppose the request for Continuance.
       Case 2:19-cr-01715-RB Document 21 Filed 09/16/19 Page 2 of 3



        5.      This is the first continuance sought by undersigned counsel. Therefore,
                undersigned counsel is requesting for the Hearing to be reset for sixty (60)
                days after October 15, 2019.

        6.      This motion is not made for purposes of delay but that justice may be
                done.


        WHEREFORE, PREMISES CONSIDERED, Defendant prays that the Court
enter its order continuing this cause, or, in the alternative, sets this motion for hearing.




                                                Respectfully submitted,


                                                By: /s/ Orlando Mondragon
                                                   Orlando Mondragon
                                                   Attorney at Law
                                                   SBN: 21803
                                                   1028 Rio Grande
                                                   El Paso, Texas 79902
                                                   Tel: (915) 566-8181
                                                   Fax: (915) 566-9696
       Case 2:19-cr-01715-RB Document 21 Filed 09/16/19 Page 3 of 3



                              CERTIFICATE OF SERVICE

        I hereby certify that on the 16th day of September 2019, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to all counsels of record in this cause.



                                /s/ Orlando Mondragon
                                Attorney for JAMES CHRISTOPHER BENVIE
